Citation Nr: 1612563	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder, and dysthymic disorder due to military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to June 1978.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

The weight of the evidence indicates that the Veteran is currently diagnosed with an acquired psychiatric disability, which has been linked to military sexual trauma.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she is entitled to service connection for PTSD.  As stated infra, the Veteran's contentions are correct, and service connection for an acquired psychiatric disability is granted.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, in this particular case, the Veteran has been granted complete relief.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, because any potential failure of VA in fulfilling these duties is harmless error.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304.  If the claimed in-service stressor is an in-service personal assault; then evidence of behavioral changes following the claimed assault can be used to corroborate a claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(5).  

The Veteran contends that she has been diagnosed with PTSD, and that her PTSD was caused by MST that she experienced in-service.  The weight of the evidence indicates that the Veteran has been diagnosed with a psychiatric disorder to include PTSD, major depressive disorder, and  dysthymic disorder.  See May 2011 VA examination; March 2012 VA examination; January 2013 VA Medical Center (VAMC) Oklahoma City Treatment Records.  VA has previously conceded that, based on the evidence submitted, the Veteran experienced MST during a period of service.  See November 2012 Statement of the Case.  The Veteran's treating psychiatrist opined that the MST reported by the Veteran is very likely the largest traumatic events leading to her PTSD; possibly even the precipitating event for later traumas.  See January 2013 VAMC Oklahoma City Treatment Records.  The Board finds this opinion to be persuasive and affords it great weight, because it was based on sufficient facts and data as applied to reliable principles and methods.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that other medical opinions have reached a separate conclusion, the Board finds that at most these create a state of equipoise of the evidence.  The weight of the evidence indicates a diagnosis, in-service stressors, and a link between the current diagnosis and the in-service stressors.  38 C.F.R. § 3.304.  As such, the criteria for service connection for an acquired psychiatric disability have been met, and the Veteran's claim is granted.


ORDER

Service connection for an acquired psychiatric disability is granted.


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


